United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                         November 15, 2004
                             FOR THE FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                              Clerk


                                    No. 03-60688



      SHI PING HONG,

                                                    Petitioner,

                                       versus

      JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                    Respondent.


                     Petitions for Review from an Order of the
                           Board of Immigration Appeals
                               (BIA No.A77-775-238)
          _______________________________________________________


Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

      The petitioner failed to prove that he is eligible for asylum. The Immigration

Judge found no credible evidence that the petitioner suffered past persecution under

China’s one-child policy. PETITION DENIED.


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.